DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US Patent Application Publication 20150140841 A1).
As per claim 1, Watanabe teaches an electrical connector 10, comprising a plug connector 15 and a receptacle connector 35 that are detachably fit to each other, characterized in that: the receptacle connector 35 has a first housing 50 having a recess (adjacent to 53b to 
As per claim 2, Watanabe teaches an electrical connector 10, wherein a wall thickness (see paragraph [0016]) of a part of the peripheral wall 52 that corresponds to the first recess fitting part (adjacent to 53b to right or left) is smaller than a wall thickness (see paragraph 
As per claim 3, Watanabe teaches an electrical connector 10, wherein the first and second recess fitting parts (adjacent to 53b to right or left) are different from each other in length dimension (see paragraph [0058]).  
As per claim 4, Watanabe teaches an electrical connector 10, wherein: the first and second convex fitting parts (22 to right or left) have different shapes; and the plug connector 15 has a third cover (28 on left or right) that is made of metal (see paragraph [0005]) and covers the first convex fitting part (22 to right or left) and a fourth cover (28 on left or right) that is made of metal (see paragraph [0005]) and covers the second convex fitting part (22 to right or left).  
As per claim 5, Watanabe teaches an electrical connector 10, wherein the first and second convex fitting parts (22 to right or left) are different from each other in width dimension (see paragraph [0058]) and/or length dimension (see paragraph [0058]).  
As per claim 6, Watanabe teaches an electrical connector 10, wherein the first housing 50 has a raised part 53 that is formed on the bottom wall 51, separated from the peripheral wall 52, and the raised part 53 is formed asymmetrically with respect to a center of the recess 
As per claim 9, Watanabe teaches an electrical connector 10, the first housing 50 has a raised part 53 that is formed on the bottom wall 51, separated from the peripheral wall 52, and the raised part 53 is formed asymmetrically with respect to a center of the recess (adjacent to 53b to right and left) in the longitudinal direction (along right or left directions in figure 1-7).  
As per claim 10, Watanabe teaches an electrical connector 10, wherein: the first and second convex fitting parts (22 to right or left) have different shapes; and the plug connector 15 has a third cover (28 on left or right) that is made of metal (see paragraph [0005]) and covers the first convex fitting part (22 to right or left) and a fourth cover (28 on left or right) that is made of metal (see paragraph [0005]) and covers the second convex fitting part (22 to right or left).  
As per claim 11, Watanabe teaches an electrical connector 10, wherein the first and second convex fitting parts (22 to right or left) are different from each other in width dimension (see paragraph [0058]) and/or length dimension (see paragraph [0058]).  
As per claim 12, Watanabe teaches an electrical connector 10, wherein the first and second recess fitting parts (adjacent to 53b to right or left) are different from each other in length dimension (see paragraph [0058]).  
As per claim 14, Watanabe teaches an electrical connector 10, wherein the first housing 50 has a raised part 53 that is formed on the bottom wall 51, separated from the peripheral wall 52, and the raised part 53 is formed asymmetrically with respect to a center of the recess 
As per claim 15, Watanabe teaches an electrical connector 10, wherein: the first and second convex fitting parts (22 to right or left) have different shapes; and the plug connector 15 has a third cover (28 on left or right) that is made of metal (see paragraph [0005]) and covers the first convex fitting part (22 to right or left) and a fourth cover (28 on left or right) that is made of metal (see paragraph [0005]) and covers the second convex fitting part (22 to right or left).  
As per claim 16, Watanabe teaches an electrical connector 10, wherein the first and second convex fitting parts (22 to right or left) are different from each other in width dimension (see paragraph [0058]) and/or length dimension (see paragraph [0058]).  
As per claim 18, Watanabe teaches an electrical connector 10, wherein the first housing 50 has a raised part 53 that is formed on the bottom wall 51, separated from the peripheral wall 52, and the raised part 53 is formed asymmetrically with respect to a center of the recess (adjacent to 53b to right and left) in the longitudinal direction (along right or left directions in figure 1-7).  
As per claim 19, Watanabe teaches an electrical connector 10, wherein: the first and second convex fitting parts (22 to right or left) have different shapes; and the plug connector 15 has a third cover (28 on left or right) that is made of metal (see paragraph [0005]) and covers the first convex fitting part (22 to right or left) and a fourth cover (28 on left or right) that is made of metal (see paragraph [0005]) and covers the second convex fitting part (22 to right or left).  
As per claim 20, Watanabe teaches an electrical connector 10, wherein the first and second convex fitting parts (22 to right or left) are different from each other in width dimension (see paragraph [0058]) and/or length dimension (see paragraph [0058]).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-8, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Application Publication 20150140841 A1).
As per claim 7, Watanabe teaches an electrical connector 10, wherein a fit height of the plug connector 15 and the receptacle connector 35.  
Watanabe discloses the claimed invention except for a fit height no more than 0.7 mm.  It would have been an obvious matter of design choice to since in recent years there been a trend of reducing size especially the fit height (see paragraph [0011]), since such a modification would have involved a mere change in the size of a component. The motivation to such change of size would have been to have more compact electrical connector without losing any of its functionality (see paragraph [0079]).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 8, Watanabe teaches an electrical connector 10, wherein a fit height of the plug connector 15 and the receptacle connector 35.  
Watanabe discloses the claimed invention except for a fit height no more than 0.7 mm.  It would have been an obvious matter of design choice to since in recent years there been a trend of reducing size especially the fit height (see paragraph [0011]), since such a modification would have involved a mere change in the size of a component. The motivation to such change of size would have been to have more compact electrical connector without losing any of its functionality (see paragraph [0079]).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 13, Watanabe teaches an electrical connector 10, wherein a fit height of the plug connector 15 and the receptacle connector 35.
In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 17, Watanabe teaches an electrical connector 10, wherein a fit height of the plug connector 15 and the receptacle connector 35.
Watanabe discloses the claimed invention except for a fit height no more than 0.7 mm.  It would have been an obvious matter of design choice to since in recent years there been a trend of reducing size especially the fit height (see paragraph [0011]), since such a modification would have involved a mere change in the size of a component. The motivation to such change of size would have been to have more compact electrical connector without losing any of its functionality (see paragraph [0079]).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831